November 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             IN THE GUARDIANSHIP OF BRANDY N. HOLLIS,
                     AN INCAPACITATED PERSON
NO. 14-13-00659-CV

                     ________________________________

       This cause, an appeal from the order removing trustee, signed June 11, 2013,
was heard on the transcript of the record. We have inspected the record and find
error in the portions of the trial court’s judgment removing Compass Bank as
trustee of the Brandy Hollis 867 Special Needs Trust, appointing a successor
trustee, and requiring Compass Bank to deliver the trust assets to the successor
trustee. We therefore order those portions of the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We further order this decision certified below for observance.